The grave responsibility attendant upon deciding who shall have the custody of a child is accentuated in this case by reason of the fact that the child whose custody is here in question is a female child three years old.
With all deference to the views of my colleagues, constituting the majority, I do not think the decision of the Court in this case is justified by the facts or authorized by law, and therefore this dissent.
The first question presented by this record relates to the decree of the Second Judicial District Court of Nevada in a divorce proceeding between the father and mother of the child, and the order of the Municipal Court of the City of Philadelphia. The binding force and effect of the constitutional provision of Section I, Article IV of the Constitution of the United States is not to be denied, and a matter once adjudicated in the courts of one state should be given full faith and credit in the courts of another state. But there is well-defined exception to that constitutional rule founded on reason and supported by authority. This exception relates to the custody of a minor child. This Court has held: "A foreign decree or order awarding the custody of a minor child in a divorce suit is not res judicata in a subsequent proceeding in this State, involving the custody of the infant, where there has been such change in the conditions since the rendition of the foreign judgment as to render its modification desirable for the welfare and protection of the child." Stapler
v. Leamons, 101 W. Va. 235, 132 S.E. 507. The foregoing rule was reiterated with approval and numerous authorities are cited in *Page 772 
support thereof in the opinion of this Court in the case ofSuter v. Suter, 128 W. Va. 511, 37 S.E.2d 474.
I cannot subscribe to the view that there was no change in the circumstances surrounding the custody of the child after its custody was adjudicated to the father by the Second Judicial Court of Nevada, and by the Municipal Court of the City of Philadelphia. Since those courts passed on the custody of the child, the father, being in the military service, has gone overseas. True, there is a statement of counsel appearing in the transcript of the proceedings of the Municipal Court of Philadelphia to the effect that the custody of the child will be with its paternal grandmother, but there is also a statement in the transcript of said proceedings that the custody was awarded to the father. I think the latter statement overrides the declaration made by counsel for the father.
So far as this record shows the mother made a second application to have the custody of the child awarded her in the Municipal Court of the City of Philadelphia, and that court has made no decision in that proceeding. It is alleged in the answer of the mother that she is now employed and earning enough to take care of the child, and that she lives at the home of her mother and father in Preston County, West Virginia, and is there at all times except when at her place of employment. When it is considered that the father is now in the armed services of the United States, and, so far as this record shows, is in a foreign country, he should not be permitted to delegate the custody of the child to his mother.
I do not mean to say that I approve the method by which the mother of the child gained her custody; but such action on the mother's part does not deprive her of her natural and legal right to rear and care for the child for whom she has the natural love of a mother.
I emphasize the question arising from the fact that the custody of Laura Pukas has never been awarded to Margaret Pukas, her paternal grandmother, by any *Page 773 
court. In this proceeding the paternal grandmother applies to the courts of this State to grant her the custody of her grandchild, Laura Pukas. I think that if the petitioner, Margaret Pukas, is awarded the custody of the child, this Court is not only disregarding the decree of the Second Judicial District Court of Nevada, but is also disregarding the order of the Municipal Court of the City of Philadelphia. In my view the paternal grandmother is not entitled to maintain this proceeding, either by law, or by any decree or order of any court, has no right to the custody of her grandmother, and, therefore, I would dismiss the same.
If the mother and father live together, they are the joint guardians of the person of their minor child, with equal powers, rights and duties in respect to the custody of such child. Code, 44-10-7. It is true the parents in the instant case are not living together, but the mother is residing in this State, and the father, being in a foreign country, she is entitled to the custody of her child under the statute. It is the natural right of a mother to have the custody of a child, if no unfitness is shown, and if she has not abandoned or transferred that right to another person. Cunningham v. Barnes,37 W. Va. 746, 17 S.E. 308; Settle v. Settle, 117 W. Va. 476,185 S.E. 859. In this case a grandparent, no doubt much older than the mother, is contesting with the mother for the custody of the child, representing an absent father who cannot give the child the care and attention she should receive. Only the most cogent reasons should move a court to take a child of tender years from its mother, particularly a female child, and transfer her to a grandparent. Reynolds v. Reynolds,109 W. Va. 513, 155 S.E. 652. I do not think those reasons exist in this case.
It is true that a court exercises discretion in awarding the custody of an infant; but the welfare of the child is the controlling principle in the exercise of that discretion, and the custody of a child should not be transferred unless it is conducive to the child's welfare. *Page 774 Frame v. Wehn, 120 W. Va. 208, 197 S.E. 524; Reynolds v.Reynolds, supra. There is no proof adduced in the instant case which shows the physical surroundings of the child at the home of its maternal grandparents and its mother; nor is there any proof showing what the surroundings are at the home of its paternal grandmother in Philadelphia. It is reasonable to assume that the child will have proper surroundings at both places, and will be well treated. However, the unanswerable fact is that a three-year old girl is being taken from the custody of her mother and given to her grandmother. Few, if any, advantages that may accrue to the child by giving her custody to the paternal grandmother will compensate for the loss of her mother's care and love during her infancy and early childhood. Of course, if the mother were unfit to rear her child, she should be deprived of its custody, but, as stated above, no such unfitness is here shown.
I think that there has been a change in the circumstances and facts shown in the divorce proceeding in Nevada and thehabeas corpus proceedings in the Municipal Court of the City of Philadelphia such as to warrant the courts of this State in holding that the custody of the child, as determined by those courts, is not res judicata. The paternal grandmother is not entitled to maintain these proceedings, for the reason that the custody of the child has never been awarded to her, and she is not the legal and natural custodian of the granddaughter.
The judgment of the Circuit Court of Preston County discloses an abuse of the discretionary power of that court, and for the reasons herein stated I would reverse that judgment.
I am authorized to say that Judge Fox joins me in the views herein expressed. *Page 775